Title: From James Madison to John Page (Abstract), 17 May 1805
From: Madison, James
To: Page, John


17 May 1805, Department of State. “Agreeably to an act of Congress intitled ‘an act for the more general promulgation of the Laws of the United States,[’] pas[s]ed 3d: March 1795, and the acts in addition thereto passed on the 2d. March 1799 and on the 27th. March 1804, I have forwarded to Richmond by Capt. Wm: Berry, who will deliver the same to your Excellency 1364 copies of the laws of the United States 1st. Session 8th. Congress, being the proportion for the State of Virginia.”
